                                                    UNITED STATES BANKRUPTCY COURT                                                                          1
                                                 FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                      Case No. (Jointly Administered):                           18-04177-TOM11
Debtors.                                                                                   Reporting Period:           January 1, 2019 - January 31, 2019
                                                                                           Federal Tax ID #:                                  XX-XXXXXXX

                        MONTHLY BANKRUPTCY ADMINISTRATOR FORM FOR THE PERIOD ENDED JANUARY 31, 2019

DEBTOR'S ADDRESS:                         7 Sheridan Square Suite 300
                                          Kingsport, TN 37660

DEBTOR'S ATTORNEYS:                       Daniel D. Sparks and Bill D. Bensinger
                                          Christian & Small LLP 
                                          505 North 20th Street, Suite 1800
                                          Birmingham, AL 35203

                                          Stephen E. Hessler P.C. (admitted pro hac vice) and Ciara Foster (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          601 Lexington Avenue
                                          New York, NY 10022

                                          Melissa N. Koss (admitted pro hac vice)
                                          Kirkland & Ellis LLP 
                                          300 North LaSalle
                                          Chicago, IL 60654

REPORT PREPARER:                          Mission Coal Company, LLC, et al.



I CERTIFY THAT THE INFORMATION WITHIN THIS REPORT IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF.




2/20/2018                                                       /s/ Alan W. Jones Jr.
Date                                                            Alan W. Jones Jr.
                                                                VP - Accounting




   Case 18-04177-TOM11                       Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                                Desc
                                              Main Document     Page 1 of 18
                                                        UNITED STATES BANKRUPTCY COURT                                                                          2
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                          Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                               Reporting Period:           January 1, 2019 - January 31, 2019
                                                                                               Federal Tax ID #:                                  XX-XXXXXXX

                                                 CORPORATE BANKRUPTCY ADMINISTRATOR FORM

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Required Documents                                                                                Form No.          Document Attached       Explanation
Legal Entities                                                                                                             X
Notes to BAF                                                                                                               X
Business Debtor's Affirmations                                                                    BA-01                    X
Business Debtor's Cash Receipts and Disbursements                                              BA-02 (Part 1)              X
Condensed Consolidated Income Statement                                                        BA-02 (Part 2)              X
Business Debtor's Accounts Receivable                                                           BA-02 (A)                  X
Business Debtor's Actual Disbursements                                                          BA-02 (B)                                See BA-02 (Part 1)
Business Debtor's Payments to Secured Creditors                                                 BA-02 (C)                  X
Status of Business Debtor's Post-Petition Taxes                                                 BA-02 (D)                  X
Business Debtor's Bank Accounts                                                                BA-03 (Part 1)              X
Business Debtor's Payments to Insiders                                                         BA-03 (Part 2)              X
Business Debtor's Inventory                                                                    BA-03 (Part 3)              X
Business Debtor's Payments Made to Pre-Petition Unsecured Creditors                            BA-03 (Part 4)              X
Business Debtor's Post-Petition Accounts Payable                                                BA-03 (A)                  X
Condensed Consolidated Balance Sheet                                                              BA-04                    X
Insurance Policies                                                                                                         X
Ordinary Course Professional Payments                                                                                      X




   Case 18-04177-TOM11                          Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                                 Desc
                                                 Main Document     Page 2 of 18
                                                       UNITED STATES BANKRUPTCY COURT                                                                  3
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                        Case No. (Jointly Administered):                    18-04177-TOM11
                                                                                             Reporting Period:    January 1, 2019 - January 31, 2019
                                                                                             Federal Tax ID #:                           XX-XXXXXXX

                                                                     LEGAL ENTITIES

The report includes activity from the following Debtors and related case numbers:

Debtor                                                                                                                            Case Number
Mission Coal Company, LLC                                                                                                           18-04177
Oak Grove Resources, LLC                                                                                                            18-04176
Beard Pinnacle, LLC                                                                                                                 18-04178
Oak Grove Land Company, LLC                                                                                                         18-04179
Pinnacle Land Company, LLC                                                                                                          18-04180
Pinnacle Mining Company, LLC                                                                                                        18-04181
Seminole Alabama Mining Complex, LLC                                                                                                18-04182
Seminole Coal Resources, LLC                                                                                                        18-04183
Seminole West Virginia Mining Complex, LLC                                                                                          18-04184
Seneca Coal Resources, LLC                                                                                                          18-04185
Seneca North American Coal, LLC                                                                                                     18-04186




   Case 18-04177-TOM11                          Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                        Desc
                                                 Main Document     Page 3 of 18
                                                                                              UNITED STATES BANKRUPTCY COURT                                                                                                                           4
                                                                                           FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                                                                    Case No. (Jointly Administered):                                                     18-04177-TOM11
                                                                                                                                                         Reporting Period:                                     January 1, 2019 - January 31, 2019
                                                                                                                                                          Federal Tax ID #:                                                           XX-XXXXXXX

                                                                                      NOTES TO THE BANKRUPTCY ADMINISTRATOR FORM



General Notes                                                         On October 14, 2018 (the "Petition Date"), Mission Coal Company, LLC and its direct and indirect subsidiaries, as debtors and debtors in possession (collectively, the
                                                                      "Debtors") commenced their chapter 11 cases by filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the
                                                                      United States Bankruptcy Court for the Northern District of Alabama (the "Bankruptcy Court").

                                                                      This Monthly Operating Report and the condensed consolidated financial statements included herein have been prepared solely for the purpose of complying with the
                                                                      monthly reporting requirements of the Bankruptcy Court and the lenders under the Debtors' post-petition financing facility, as amended (the "DIP Facility"), and are in a
                                                                      format that the Debtors believe is acceptable to the Bankruptcy Administrator. The Monthly Operating Report is limited in scope and covers a limited time period. The
                                                                      schedules contained herein were not audited or reviewed by independent accountants. Furthermore, because the Debtors generally produce their financial reporting on a
                                                                      consolidated basis, it is possible that not all assets, liabilities, cash receipts and disbursements have been recorded at the correct Debtor entity. The Debtors reserve all
                                                                      rights to supplement or amend any schedules contained in this Monthly Operating Report.

                                                                      The information presented herein is unaudited and subject to further review and potential adjustments, and may not have been subject to all procedures that would
                                                                      typically be applied to financial information presented in accordance with Generally Accepted Accounting Principles in the United States of America ("US GAAP"),
                                                                      including, but not limited to, accruals, asset impairment testing and other recurring adjustments considered necessary by management to fairly state the financial position
                                                                      and results of operations for the interim period(s) presented. Furthermore, this Monthly Operating Report excludes required fair value adjustments related to the Debtors
                                                                      restructuring on January 31, 2018, the adoption of ASU 2014-09 Revenue from Contracts with Customers and does not contain all disclosures that would be required for
                                                                      presentation in accordance with US GAAP.

                                                                      Certain prepetition liabilities have been reclassified as liabilities subject to compromise. Liabilities subject to compromise may include estimated or liquidated amounts for
                                                                      certain obligations arising prior to the Petition Date, including, among others, (a) debt-related obligations, (b) employee or retiree benefit-related obligations, (c)
                                                                      contractual obligations and (d) litigation and other contingent claims. The Debtors continue to analyze and reconcile these amounts, and, therefore, the amounts reflected
                                                                      herein are current estimates and subject to change as additional analysis is completed and decisions made.

                                                                      The Debtors caution readers not to place undue reliance upon the information contained in this Monthly Operating Report. The results herein are not necessarily
                                                                      indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the combined results and financial position of the
                                                                      Debtors in the future.

                                                                      Subsequent information or discovery may result in material changes to the information provided herein, and errors or omissions may exist. Notwithstanding any such
                                                                      discovery new information errors or omissions the Debtors do not undertake any obligation or commitment to update the information provided herein
Business Debtor's Affirmations                                        Copies of bank statements and reconciliations can be provided upon request.
Business Debtor's Cash Receipts and Disbursements                     The Debtors are authorized to continue using their cash management system pursuant to the Final Order (I) Authorizing the Debtors to (A) Continue to Operate their
                                                                      Cash Management System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms and (D) Continue to Perform Intercompany
                                                                      Transactions; (II) Granting Administrative Status to Postpetition Intercompany Balances; and (III) Granting Related Relief (Docket No. 312). Receipts and disbursements
                                                                      are presented on a book basis from January 1, 2019 through January 31, 2019. Amounts exclude intercompany cash management activity by and among the Debtors.


Condensed Consolidated Income Statement                               The monthly income statement presented reflects the condensed consolidated statement of operations for Mission Coal Company, LLC and its subsidiaries for the period
                                                                      January 1, 2019 through January 31, 2019.
Business Debtor's Accounts Receivable                                 The Debtors accounts receivable aging is presented as of January 31, 2019.
Business Debtor's Payments to Secured Creditors                       The Debtors rolled up previously existing first lien debt into its debtor-in-possession financing facility pursuant to the Final Order (I) Authorizing Postpetition Secured
                                                                      Financing Pursuant to 11 U.S.C. §§ 105(A), 361, 362, 363, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1) and 364(E), (II) Authorizing the Debtors' Use of Cash Collateral
                                                                      Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364 and (IV) Granting Related Relief (Docket No. 300).

                                                                      There were no payments to secured creditors for the period January 1, 2019 through January 31, 2019.


Status of Business Debtor's Post-Petition Taxes                       All undisputed post-petition business and payroll taxes (via ADP) have been paid/deposited in a timely manner.
                                                                      See BA-01.
Business Debtor's Bank Accounts                                       All amounts listed are the bank balances for the Debtors as of January 31, 2019.
Business Debtor's Payments to Insiders                                For the purposes of this Monthly Operating Report, the Debtors have defined “insider employees” as Michael Zervos (President and CEO), Gary Broadbent (General
                                                                      Counsel, VP of HR and Secretary) and Alan W. Jones Jr. (VP - Accounting). The Debtors have defined “other insiders” to include Board managers and Independent
                                                                      Directors including Jason McCoy, Kenneth McCoy, Charles Ebetino, Anthony Horton, and David Heiman.

                                                                      The parties identified as “insiders” have been included for informational purposes only. The inclusion of a party as an “insider” herein is not an acknowledgement or
                                                                      concession that such party is an insider under any applicable law.
Business Debtor's Inventory                                           The schedule of inventory presented reflects the balance by subsidiary and type as of January 31, 2019.
Business Debtor's Payments Made to Pre-Petition Unsecured Creditors   The schedule of pre-petition payments reflect amounts for Mission Coal Company, LLC and its subsidiaries. All amounts shown were paid under the authority of court
                                                                      approved first day motions. Additional detail can be provided upon request.
Business Debtor's Post-Petition Accounts Payable                      The Debtors post-petition accounts payable aging is presented as of January 31, 2019. Amounts reflect post-petition trade payables (excluding payables related to goods
                                                                      and services received but not yet invoiced and other miscellaneous accruals during the reporting period). Due to administrative issues and process of reconciling claims,
                                                                      certain payments may be periodically delayed.

Insurance Policies                                                    The schedule of insurance policies presented reflects all insurance policies of the Debtors as of January 31, 2019. The descriptions of the Debtors' insurance policies
                                                                      therein are intended only as a summary and the actual terms of such insurance policies shall govern in the event of any inconsistency with the descriptions set forth
                                                                      herein.
Ordinary Course Professional Payments                                 The schedule of OCP payments represents amounts paid for the period January 1, 2019 through January 31, 2019.




      Case 18-04177-TOM11                                               Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                                                                                          Desc
                                                                         Main Document     Page 4 of 18
                                                             UNITED STATES BANKRUPTCY COURT                                                                     5
                                                          FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                 Case No. (Jointly Administered):                    18-04177-TOM11
                                                                                                      Reporting Period:    January 1, 2019 - January 31, 2019
                                                                                                      Federal Tax ID #:                           XX-XXXXXXX
BA-01
                                                               BUSINESS DEBTOR'S AFFIRMATIONS

Operating reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the 20th of each month.

Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of
                                                                                                                           YES                  NO
each item. Attach additional sheets if necessary.

All post-petition business taxes have been paid/deposited.                                                                 X

All post-petition individual taxes have been paid/deposited.                                                               X

Adequate insurance on all assets/property including fire, theft, liability, collision and casualty and workman’s
                                                                                                                           X
compensation (if applicable) is currently in full force and effect.

New books and records were opened and are being maintained daily.                                                          X

Copies of all banks statements and reconciliations are attached.                                                                             See Notes

I have otherwise complied with all requirements of the Chapter 11 Operating Order.                                         X

All financial statements filed with the Bankruptcy Clerk’s Office are prepared in accordance with generally accepted
                                                                                                                                             See Notes
accounting principles.




   Case 18-04177-TOM11                               Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                            Desc
                                                      Main Document     Page 5 of 18
                                                       UNITED STATES BANKRUPTCY COURT                                                                  6
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                 Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                      Reporting Period:           January 1, 2019 - January 31, 2019
                                                                                      Federal Tax ID #:                                  XX-XXXXXXX
BA-02 (Part 1)
                                               BUSINESS DEBTOR'S CASH RECEIPTS AND DISBURSEMENTS

$USD in 000's

Receipts
Sales/AR receipts                                                                                                                           21,651
DIP funding                                                                                                                                      -
Other receipts (e.g. sales of property)                                                                                                          -
Total Receipts                                                                                                                 $            21,651

Business Disbursements
Payroll & benefits                                                                                                                           9,589
Mine operating and repair costs                                                                                                             10,339
Royalties and taxes                                                                                                                          2,531
Utilities and insurance                                                                                                                      2,282
Non-retained professionals                                                                                                                     958
Retained professionals                                                                                                                       2,930
Freight                                                                                                                                      2,112
Leases                                                                                                                                         499
Surety                                                                                                                                         269
Total disbursements                                                                                                            $            31,509

Beginning cash and cash equivalents                                                                                                         17,999
Change in cash and cash equivalents                                                                                                         (9,858)
Ending cash and cash equivalents (1/31/2019)                                                                                   $             8,140




Debtor Entity                                                     Case Number            Receipts            Disbursements       Surplus / Deficit
Mission Coal Company, LLC                                           18-04177                        23                 4,877                 (4,854)
Oak Grove Resources, LLC                                            18-04176                        11                14,011                (14,000)
Beard Pinnacle, LLC                                                 18-04178                         -                     -                       -
Oak Grove Land Company, LLC                                         18-04179                         -                     -                       -
Pinnacle Land Company, LLC                                          18-04180                         -                     -                       -
Pinnacle Mining Company, LLC                                        18-04181                       217                 3,413                 (3,197)
Seminole Alabama Mining Complex, LLC                                18-04182                         -                   220                   (220)
Seminole Coal Resources, LLC                                        18-04183                     4,826                   111                  4,715
Seminole West Virginia Mining Complex, LLC                          18-04184                         1                 8,367                 (8,366)
Seneca Coal Resources, LLC                                          18-04185                         -                   367                   (367)
Seneca North American Coal, LLC                                     18-04186                    16,572                   143                 16,429
Total                                                                              $            21,651     $          31,509   $             (9,858)




    Case 18-04177-TOM11                          Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                       Desc
                                                  Main Document     Page 6 of 18
                                                             UNITED STATES BANKRUPTCY COURT                                                             7
                                                          FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                     Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                          Reporting Period:        January 1, 2019 - January 31, 2019
                                                                                          Federal Tax ID #:                               XX-XXXXXXX
BA-02 (Part 2)
                                               CONDENSED CONSOLIDATED MONTHLY INCOME STATEMENT
                                                                                         Start:                       1/1/2019            10/15/2018
$USD in 000's                                                                             End:                       1/31/2019             1/31/2019

Revenues:
Coal revenues                                                                                                          13,337                87,261
Freight and handling revenues                                                                                             294                18,387
Other revenues                                                                                                             36                   128
Total revenues                                                                                                 $       13,667     $         105,776

Costs and expenses
Cost of coal sales (exclusive of items show separately below)                                                          15,629                93,835
Freight and handling costs                                                                                                294                18,387
Depreciation, depletion and amortization                                                                                1,252                10,847
Amortization of acquired intangibles                                                                                        -                   316
Selling, general and administrative expenses                                                                            1,948                 7,067
Restructuring and impairment charges                                                                                        -                 4,685
Total costs and expenses                                                                                       $       19,123     $         135,137

Income (loss) from operations                                                                                  $        (5,456) $            (29,361)

Other income (expenses):
Interest expense                                                                                                        (2,567)              (12,051)
Miscellaneous other income (expense)                                                                                      (242)                  504
Loan impairment                                                                                                                                    -
Early extinguishment of debt                                                                                                 -               (44,338)
Total other income (expense), net                                                                              $        (2,809) $            (55,885)

Income (loss) before reorganization expenses                                                                            (8,264)              (85,247)
Reorganization expenses                                                                                                 (5,595)              (82,396)
Net income (loss)                                                                                              $       (13,859) $           (167,642)
Less: net (income) loss attributable to non-controlling interest                                                         3,941                48,244
Net income (loss) attributable to Mission Coal Company                                                         $        (9,917) $           (119,398)




   Case 18-04177-TOM11                                Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                   Desc
                                                       Main Document     Page 7 of 18
                                                         UNITED STATES BANKRUPTCY COURT                                                                             8
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                            Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                                 Reporting Period:            January 1, 2019 - January 31, 2019
                                                                                                 Federal Tax ID #:                                   XX-XXXXXXX
BA-02 (A)
                                                      BUSINESS DEBTOR'S ACCOUNTS RECIEVABLE

$USD in 000's

Entity                                               0-30 Days              31-60 Days               61-90 Days           Over 91 Days         Balance - 1/31/19
Mission Coal Company, LLC                                          -                       -                      -                    -   $                    -
Oak Grove Resources, LLC                                           -                       -                      -                    -   $                    -
Beard Pinnacle, LLC                                                -                       -                      -                    -   $                    -
Oak Grove Land Company, LLC                                        -                       -                      -                    -   $                    -
Pinnacle Land Company, LLC                                         -                       -                      -                    -   $                    -
Pinnacle Mining Company, LLC                                      35                       -                      -                    -   $                   35
Seminole Alabama Mining Complex, LLC                               -                       -                      -                    -   $                    -
Seminole Coal Resources, LLC                                   2,689                   1,175                    213                  326   $                4,403
Seminole West Virginia Mining Complex, LLC                         -                       -                      -                    -   $                    -
Seneca Coal Resources, LLC                                         -                       -                      -                    -   $                    -
Seneca North American Coal, LLC                               14,300                     688                    838                  432   $               16,258
Total accounts receivable                  $                  17,024   $               1,863     $            1,051   $              758   $               20,696



Amounted collected this month on accounts receivable charged and paid this month                                                                           15,852
Amount collected this month on accounts receivable charged in prior months and paid this month                                                              5,799
Total collected this month on accounts receivable                                                                                          $               21,651




   Case 18-04177-TOM11                            Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                                    Desc
                                                   Main Document     Page 8 of 18
                                                          UNITED STATES BANKRUPTCY COURT                                                                        9
                                                       FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                             Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                                  Reporting Period:        January 1, 2019 - January 31, 2019
                                                                                                  Federal Tax ID #:                               XX-XXXXXXX
BA-02 (C)
                                                BUSINESS DEBTOR'S PAYMENTS TO SECURED CREDITORS

$USD in 000's

Secured Creditor                                                                                       Type            Amount Paid       Total Paid to Date
There were no payments to secured creditors for the period January 1, 2019 through January 31, 2019.




   Case 18-04177-TOM11                            Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                               Desc
                                                   Main Document     Page 9 of 18
                                                          UNITED STATES BANKRUPTCY COURT                                                                            10
                                                       FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                             Case No. (Jointly Administered):                            18-04177-TOM11
                                                                                                  Reporting Period:            January 1, 2019 - January 31, 2019
                                                                                                  Federal Tax ID #:                                   XX-XXXXXXX
BA-02 (D)
                                                 STATUS OF BUSINESS DEBTOR'S POST-PETITION TAXES

$USD in 000's

Tax                                                                         Beg. Balance             Accrual               Amount Paid          Ending Balance
Federal
Payroll taxes                                                                              112                 477                    394                   196
Black lung excise taxes (1)                                                                (47)                125                     48                    30
Reclamation taxes                                                                           77                  13                     80                     9
Total federal taxes                                                     $                  141 $               615     $              521   $               235

State and local taxes
Payroll taxes                                                                               89                  88                    112                    65
Sales taxes                                                                                116                 160                    113                   163
Property and real estate taxes                                                               -                 188                      -                   188
Severance taxes                                                                            250                 214                    247                   218
Reclamation taxes                                                                           13                   6                     12                     7
Total state and local taxes                                             $                  469   $             656     $              485   $               640

(1) Includes export tons overage payment. Credit will be applied to subsequent payments.




   Case 18-04177-TOM11                             Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                                  Desc
                                                    Main Document    Page 10 of 18
                                                   UNITED STATES BANKRUPTCY COURT                                                                     11
                                                FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                             18-04177-TOM11
                                                                                   Reporting Period:             January 1, 2019 - January 31, 2019
                                                                                   Federal Tax ID #:                                    XX-XXXXXXX
BA-03 (Part 1)
                                                    BUSINESS DEBTOR'S BANK ACCOUNTS

$USD in 000's
                                                                                                              1/1/2019             1/1/2019
Debtor Entity                                     Bank           Account              Type                  Book Balance         Bank Balance
Mission Coal Company, LLC                    BBVA Compass         2813            Check Account                        1,183                1,358
Mission Coal Company, LLC                    BBVA Compass         6547          Adequate Assurance                     1,319                1,319
Seminole Coal Resources, LLC                 BBVA Compass         0582            Check Account                        2,436                2,835
Seneca Coal Resources, LLC                   BBVA Compass         9681            Check Account                        3,187                4,345
Oak Grove Resources, LLC                     BBVA Compass         4879              Petty Cash                            14                    7
Pinnacle Mining Company, LLC              First Community Bank    0046              Petty Cash                             1                    1
Seminole West Virginia Mining Complex, LLC City National Bank     8802              Petty Cash                             0                    3
Total                                                                                                   $              8,140   $            9,868




   Case 18-04177-TOM11                      Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                           Desc
                                             Main Document    Page 11 of 18
                                               UNITED STATES BANKRUPTCY COURT                                                                  12
                                            FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                        Case No. (Jointly Administered):                            18-04177-TOM11
                                                                             Reporting Period:            January 1, 2019 - January 31, 2019
                                                                             Federal Tax ID #:                                   XX-XXXXXXX
BA-03 (Part 2)
                                            BUSINESS DEBTOR'S PAYMENTS TO INSIDERS

$USD in 000's

Insiders                                                                                            Current Period        Total Paid to Date
Payments to insider employees                                                                                    116                     502
Payments to other insiders                                                                                         42                    262
Total                                                                                             $              158    $                764




   Case 18-04177-TOM11                    Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                      Desc
                                           Main Document    Page 12 of 18
                                                  UNITED STATES BANKRUPTCY COURT                                                             13
                                               FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                              Case No. (Jointly Administered):                    18-04177-TOM11
                                                                                   Reporting Period:    January 1, 2019 - January 31, 2019
                                                                                   Federal Tax ID #:                           XX-XXXXXXX
BA-03 (Part 3)
                                                   BUSINESS DEBTOR'S INVENTORY

$USD in 000's

Debtor                                                   Type                                                             1/31/2019
Oak Grove Resources, LLC                                 Clean coal inventory                                                     10,977
Oak Grove Resources, LLC                                 Raw coal inventory                                                         5,054
Oak Grove Resources, LLC                                 Materials & supplies                                                       3,745
Pinnacle Mining Company, LLC                             Clean coal inventory                                                       6,707
Pinnacle Mining Company, LLC                             Raw coal inventory                                                           663
Pinnacle Mining Company, LLC                             Materials & supplies                                                          44
Seminole West Virginia Mining Complex, LLC               Clean coal inventory                                                       7,172
Seminole West Virginia Mining Complex, LLC               Raw coal inventory                                                         1,409
Seminole West Virginia Mining Complex, LLC               Materials & supplies                                                         535
Total inventory                                                                                                      $            36,306




   Case 18-04177-TOM11                       Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                 Desc
                                              Main Document    Page 13 of 18
                                                       UNITED STATES BANKRUPTCY COURT                                                                 14
                                                    FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                Case No. (Jointly Administered):                           18-04177-TOM11
                                                                                     Reporting Period:           January 1, 2019 - January 31, 2019
                                                                                      Federal Tax ID #:                                 XX-XXXXXXX
BA-03 (Part 4)
                                 BUSINESS DEBTOR'S PAYMENTS MADE TO PRE-PETITION UNSECURED CREDITORS

$USD in 000's

Creditor / Purpose                                                                                            1/31/2019              Total
Wages
Compensation and withholding obligations                                                                                    1                 5,187
Employee benefit programs                                                                                                 251                 6,969
                                                                                                          $               252   $            12,157
Taxes
Sullivan County (Property) (1)                                                                                              -                    0
City of Kingsport (Property) (1)                                                                                            -                    0
Alabama Surface Mining Commission (Environmental and Safety)                                                                -                   14
US Dept. of Treasury (Environment and Safety)                                                                              16                  644
US Dept. of Treasury (Federal Excise)                                                                                       -                   32
OSM (Federal Reclamation)                                                                                                   -                   77
                                                                                                          $                16   $              768

Critical Vendors / Lienholders
Lien claims                                                                                                                 1                   463
Equipment suppliers                                                                                                         -                   482
Material suppliers (1)                                                                                                      0                   324
Shipping vendors                                                                                                           19                 1,251
Service providers                                                                                                           3                   485
                                                                                                          $                23   $             3,006

Royalties
Natural Resource Partners                                                                                                   -                 1,509
                                                                                                          $                 -   $             1,509

Insurance
JLT Specialty Insurance Services Inc                                                                                        -                   41
AFCO                                                                                                                        -                   55
                                                                                                          $                 -   $               96

Surety Bonds
Smith Manus                                                                                                                 -                   48
                                                                                                          $                 -   $               48

                                                                                                          $               291   $            17,583

(1) Amounts paid were less than $500.




     Case 18-04177-TOM11                        Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                        Desc
                                                 Main Document    Page 14 of 18
                                                         UNITED STATES BANKRUPTCY COURT                                                                 15
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                        Case No. (Jointly Administered):                     18-04177-TOM11
                                                                                             Reporting Period:     January 1, 2019 - January 31, 2019
                                                                                             Federal Tax ID #:                            XX-XXXXXXX
BA-03 (A)
                                              BUSINESS DEBTOR'S POST-PETITION ACCOUNTS PAYABLE

$USD in 000's

Entity                                               0-30 Days           31-60 Days            61-90 Days          90+               1/31/2019
Mission Coal Company, LLC                                     1,250                    5                     -               -   $             1,255
Oak Grove Resources, LLC                                       (763)                   -                     -               -   $              (763)
Beard Pinnacle, LLC                                               -                    -                     -               -   $                 -
Oak Grove Land Company, LLC                                       -                    -                     -               -   $                 -
Pinnacle Land Company, LLC                                        -                    -                     -               -   $                 -
Pinnacle Mining Company, LLC                                   (139)                   -                    (7)              -   $              (145)
Seminole Alabama Mining Complex, LLC                             45                    -                     -               -   $                45
Seminole Coal Resources, LLC                                    123                    -                     -               -   $               123
Seminole West Virginia Mining Complex, LLC                   (2,863)                  45                    30               -   $            (2,787)
Seneca Coal Resources, LLC                                      222                    -                     -               -   $               222
Seneca North American Coal, LLC                                 388                    -                     -               -   $               388
Total accounts payable (1)                 $                 (1,736) $                50   $                24 $             -   $            (1,662)

(1) Negative accounts payable balance due to vendor prepayments.




   Case 18-04177-TOM11                           Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                        Desc
                                                  Main Document    Page 15 of 18
                                                         UNITED STATES BANKRUPTCY COURT                                                         16
                                                      FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                 Case No. (Jointly Administered):                    18-04177-TOM11
                                                                                      Reporting Period:    January 1, 2019 - January 31, 2019
                                                                                      Federal Tax ID #:                           XX-XXXXXXX
BA-04
                                                     CONDENSED CONSOLIDATED BALANCE SHEET

$USD in 000's                                                                                                                      1/31/2019

Assets
 Cash and cash equivalents                                                                                                            8,140
 Trade accounts receivable, net                                                                                                      20,696
 Inventories, net                                                                                                                    36,306
 Prepaid expenses and other current assets                                                                                           25,353
Total current assets                                                                                                    $            90,495
 Property, plant, equipment, & mine development costs, net                                                                           61,803
 Owned & leased mineral rights & land                                                                                                18,653
 Intangible assets                                                                                                                        -
 Other non-current assets                                                                                                             8,575
Total assets                                                                                                            $           179,526

Liabilities
  Current portion of long-term debt                                                                                                 227,219
  Trade accounts payable                                                                                                             (1,662)
  Accrued expenses and other current liabilities                                                                                     74,980
Total current liabilities                                                                                               $           300,537
  Long-term debt                                                                                                                          -
  Postretirement medical benefit obligations                                                                                         44,215
  Asset retirement obligations                                                                                                        8,714
  Other non-current liabilities                                                                                                      10,694
Total liabilities not subject to compromise                                                                             $           364,159
  Liabilities subject to compromise                                                                                                 237,878
Total liabilities                                                                                                       $           602,038

Member's Equity
 Members' investment                                                                                                                   7,634
 Retained Earnings                                                                                                                  (359,861)
 AOCI                                                                                                                                  9,196
 Non-controlling interest                                                                                                            (79,479)
Total member's equity                                                                                                   $           (422,512)

Total liabilities + members equity                                                                                      $           179,526




   Case 18-04177-TOM11                             Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                              Desc
                                                    Main Document    Page 16 of 18
                                                                                UNITED STATES BANKRUPTCY COURT                                                                                  17
                                                                             FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                                                                             Case No. (Jointly Administered):                        18-04177-TOM11
                                                                                                                                  Reporting Period:        January 1, 2019 - January 31, 2019
                                                                                                                                  Federal Tax ID #:                               XX-XXXXXXX

                                                                                      INSURANCE POLICIES



                                                                                                                                                       `
Type                                      Carrier                                                 Account                   Period
Directors & Officers Liability            Tokio Marine HCC                                  14-MGU-18-A45054        09/28/2018 - 09/28/2019
Directors & Officers Liability            US Commercial Management Liability                 ADX30000799900         09/28/2018 - 09/28/2019
Directors & Officers Liability            XL Catlin - Professional Insurance                  ELU158008-18          09/28/2018 - 09/28/2019
Directors & Officers Liability            XL Catlin - Professional Insurance                  ELU158014-18          09/28/2018 - 09/28/2019
Directors & Officers Liability            Berkley Professional Liability                       BPRO8038047          09/28/2018 - 09/28/2019
Directors & Officers Liability            Starr Indemnity & Liability Company                 1000621187181         09/28/2018 - 09/28/2019
Directors & Officers Liability            Tokio Marine HHC                                  14-MGU-18-A45053        09/28/2018 - 09/28/2019
Directors & Officers Liability            US Commercial Management Liability                 ADX30000800100         09/28/2018 - 09/28/2019
Directors & Officers Liability            QBE Specialty Insurance Company                        100002179          05/17/2018 - 02/01/2019
Directors & Officers Liability            RSUI Indemnity Company                                NHS676810           05/17/2018 - 02/01/2019
Directors & Officers Liability            Hudson Specialty Insurance Company                    HS03035060          05/17/2018 - 02/01/2019
Directors & Officers Liability            RLI Insurance Company                                 EPG0019472          05/17/2018 - 02/01/2019
Directors & Officers Liability            Ironshore Indemnity, Inc.                              003601200          05/17/2018 - 02/01/2019
Directors & Officers Liability            Wesco Insurance Company                             EUW152257400          05/17/2018 - 02/01/2019
Directors & Officers Liability            Westchester Fire Insurance Company                  G71134519001          05/17/2018 - 02/01/2019
Commercial General Liability              Houston Specialty Insurance Company                 GL0019372001          10/26/2018 - 10/26/2019
Commercial Property / Equipment           Lloyds of London                                      PM1800110           10/26/2018 - 10/26/2019
Automobile Liability                      Great Midwest Insurance Company                     CA0016383702          10/26/2018 - 10/26/2019
Commercial Sector Foreign Package         ACE American Insurance Company                    PHFD42248617001         10/26/2018 - 10/26/2019
Commercial Umbrella Liability             Houston Specialty Insurance Company                 CX0019373001          10/26/2018 - 10/26/2019
Commercial Excess Liability               Apollo Insurance Company                               PL1800123          10/26/2018 - 10/26/2019
Commercial Excess Liability               Starr Surplus Lines Insurance Company               1000030818181         10/26/2018 - 10/26/2019
Pollution Liability                       Ironshore Specialty Insurance Company                  003334101          10/26/2018 - 10/26/2019
Workers Compensation Liability            Rockwood Casualty Insurance Company                    WC455851           12/01/2018 - 12/01/2019
Workers Compensation Liability            Argonaut Insurance Company                             WC688907           12/01/2018 - 12/01/2019




Case 18-04177-TOM11                                      Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                                                         Desc
                                                          Main Document    Page 17 of 18
                                               UNITED STATES BANKRUPTCY COURT                                                                 18
                                            FOR THE NORTHERN DISTRICT OF ALABAMA



In re Mission Coal Company, LLC, et al.                       Case No. (Jointly Administered):                           18-04177-TOM11
                                                                            Reporting Period:           January 1, 2019 - January 31, 2019
                                                                            Federal Tax ID #:                                  XX-XXXXXXX

                                           ORDINARY COURSE PROFESSIONAL PAYMENTS

$USD in 000's

Entity                                                                                               1/31/2019             Total Paid
Tier 1
Cherry Bekaret, LLP                                                                                              295                    295
Baker & Hostetler LLP                                                                                            289                    289
                                                                                                 $               584   $                584

Tier 2
Bingham Greenebaum Doll, LLP                                                                                       -                      -
Bradley Arant Boult Cummings, LLP                                                                                  -                      -
Carr, Riggs, & Ingram, LLC                                                                                        53                     53
Fabian VanCott                                                                                                     -                      -
Grove, Holmstrand & Delk, PLLC                                                                                     -                      -
Law Office of John F. Tyra, PC                                                                                     -                      -
Lucha LLC                                                                                                         53                     53
KMPG LLP                                                                                                          50                     50
Meyers, Roman, Friedberg & Lewis                                                                                   -                      -
Richards, Layton & Finger, P.A.                                                                                    9                      9
Sirote & Permutt, PC                                                                                               -                      -
Towers Watson Delaware, Inc.                                                                                       -                      -
                                                                                                 $               165   $                165

                                                                                                 $               749   $                749




   Case 18-04177-TOM11                    Doc 888 Filed 02/27/19 Entered 02/27/19 09:50:07                                    Desc
                                           Main Document    Page 18 of 18
